395 U.S. 212 (1969)
EVERHARDT ET AL.
v.
CITY OF NEW ORLEANS ET AL.
No. 1284.
Supreme Court of United States.
Decided May 26, 1969.
APPEAL FROM THE SUPREME COURT OF LOUISIANA.
William F. Wessel for appellants.
Alvin J. Liska for appellees.
John A. Eckler filed a brief for the American Motorcycle Assn. as amicus curiae.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.